DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on March 22, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-14, 16, and 17 are pending and under consideration in this action. Claim 15 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 11, Applicant fails to describe a representative number of materials/components/structures used as the matrix material that is capable of twisting or rolling as the cell walls expand from the compressed state. Applicant only discloses that the matrix material includes the incorporation of a combination of compounds and/or protein-like substances or structures, wherein the shrinking, expanding, and/or twisting of one component with respect to another may cause a rolling and/or twisting or expanding action (e.g. Spec., P.G. Pub., para.0058). The Specification also discloses the expansion happening with untwisting from a twisted compressed form (e.g. para.0060), but the Specification does not appear to describe how the matrix material rolls or twists as the cell walls expand from the compressed state as rolling and twisting appear to be described in the instant Specification as ways to compress the matrix materials. 
Applicant fails to describe structural features common to members of the claimed genus of matrix materials capable of performing the aforementioned function of twisting or rolling as the cell walls expand from the compressed state. Furthermore, given the lack of description of the necessary structural elements essential for performing the aforementioned function, it remains unclear what features identify materials/structures/compounds capable of such activity. Since the genus of matrix material that is capable of twisting or rolling as the cell walls expand from the compressed state has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.

Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
(1) Applicant argues that the Specification provides support for claim 11 at least in paragraphs 0058-0061.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Applicant fails to describe a representative number of materials/components/structures used as the matrix material that is capable of twisting or rolling as the cell walls expand from the compressed state. As discussed above in detail, the Specification, including the aforementioned citations by Applicant, fails to describe structural features common to members of the claimed genus of matrix materials capable of performing the aforementioned function of twisting or rolling as the cell walls expand from the compressed state. Furthermore, given the lack of description of the necessary structural elements essential for performing the claimed function, it remains unclear what features identify materials/structures/compounds capable of such activity. Since the genus of matrix material that is capable of twisting or rolling as the cell walls expand from the compressed state has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 14, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hird et al. (Hird) (US 2003/0072804 A1; of record) and Alon et al. (Alon) (US 2008/0089933 A1; of record).
Applicant claims a device for preventing absorption of compounds in the digestive tract, the device comprising:
a plurality of compressible absorbent matrix materials having a compressible sponge architecture including:
a plurality of cell walls that expand from a compressed state in the digestive tract of a user, each of the compressible matrix materials including one or more openings coupled to an interior portion of each of the compressible absorbent matrix materials for trapping food compounds in the user digestive tract, and
one or more spaces located on the interior portion of each of the compressible absorbent matrix materials and that store the trapped food compounds as a result of one or more shielding materials disposed at one or more areas within the one or more interior spaces preventing the trapped compounds from leaving the interior portion of each of the compressible absorbent matrix materials; and
a capsule that contains the plurality of the compressible absorbent matrix materials in the compressed state until the capsule dissolves in the user digestive tract after the capsule is ingested by the user, wherein the dissolving of the capsule triggers the expansion of the cell walls of the matrix materials from the compressed state and the trapping of the compounds in the one or more spaces based at least in part on the one or more shielding  materials being disposed within the one or more spaces.

Hird discloses compositions comprising a non-digestible, non-absorbable, open-celled polymeric foam which sequesters, for example, lipids and other lipophilic materials present in the gastrointestinal (GI) tract, such as, for example, toxins, thereby inhibiting digestion and/or absorption of such lipophilic materials. The compositions are useful for treating certain conditions such as obesity, hyperlipidemia, diarrhea, and combinations thereof (para.0016, 0035). Among the objectives of Hird’s composition includes developing a composition for weight control that (1) is suitable for ingestion; (2) has minimal undesirable side effects; (3) has high efficacy; (4) has convenient dosage regimens; (5) is broadly applicable to various lipids, lipid substitutes, and other lipophilic materials including toxins; and (6) is relatively inexpensive (para.0015).
The foams utilized are highly compressible open-celled polymeric foams, which may be compacted to substantially reduce the bulk of the foam. After ingestion of the composition, the foam can re-expand in the GI tract to induce satiety, thereby reducing appetite (para.0018, 0037). Hird’s open-celled, highly compressible and re-expanding polymeric foams read on compressible sponge architecture including a plurality of cell walls that expand from a compressed state in the digestive tract of a user.
For convenient dosage regiments, it is desirable that the effective dose occupies a relatively small volume on ingestion. It is thus desirable that the foams are highly compressible and sufficiently resilient to allow reexpansion of the foam in the GI tract after long periods of storage in a highly compressed state. The more compressed the foam upon ingestion, the greater the subsequent volume of expansion the foam is in the GI tract and the greater the efficacy in terms of sequestering capacity for a given volume of ingested material. A high degree of compressibility allows a reduction in bulk and facilitates ingestion to provide a convenient dosage regiments (par.0042, 0043). In order to provide a high capacity and a high degree of compressibility, the foam should have a relatively high void volume. A high void volume is characteristic of low-density foams (para.0043).
The foams utilized may comprise any of a variety of polymeric materials, provided such foams are non-digestible, non-absorbable, and open-celled, such as celluloses, chitins, chitosans, natural sponges, synthetic sponges, polyvinyl acetate, polyvinyl alcohol, polyurethanes (a plastic), polyacrylates, polymethacrylates, polystyrenes (a plastic), polyolefins, mixtures, thereof, and the like (para.0044, Hird claim 3). Preferred polymeric foams useful herein are prepared by polymerization of the oil phase of certain water-in-oil emulsions having a relatively high ratio of water phase to oil phase, commonly known as “HIPE." HIPE foams comprise a generally hydrophobic, flexible or semi-flexible, nonionic polymeric foam structure of interconnected open-cells (para.0045). The foam may be cut or sliced into a cut thickness in the range of from about 0.08 cm to about 2.5 cm. Alternatively, the foam may be milled, ground, or otherwise comminuted into particles of the desired size and shape (para.0077). Hird's Example 1 discloses slicing up the foam into cubes approximately 5mm x 5mm x 5mm using a razor blade. Additionally, in Example 1, Hird discloses providing the foam as particles smaller than about 1mm diameter (para.0146, 0148). Furthermore, the foams are open-celled, meaning that at least about 80% of the cells in the foam structure are at least 1 micron in size and are in unobstructed communication with at least one adjacent cell. Such cells will have intercellular openings of “windows” connecting one cell to the other within the foam structure (para.0039). 
The polymer from which the HIPE foam is comprised is preferably sufficiently resilient to allow re-expansion of the foam in the GI tract after long periods of storage in the highly compressed state. Typically this preferred resiliency requires that the polymer be crosslinked to prevent permanent deformation from occurring via stress-relaxation and/or creep. Because the HIPE are highly crosslinked, the foams are useful in providing excellent creep recovery. Suitably a HIPE foam when similarly loaded to a pressure of 5.1 kPa at 31oC will recover virtually all of its original thickness within a relatively short period (para.0096).
The composition may additionally comprise excipients and/or adjuvants. Particularly suitable excipients and/or adjuvants comprise cellulose and its derivatives, cellulose acetate or ethyl cellulose, starch and its derivatives, gums, such as xanthan gum, karaya gum, gellan gum, or gum arabic; waxes such as paraffin wax or beeswax, carrageenan; gelatin, glycerol; and polyvinyl acetate phthalate (para.0107). Hird exemplifies the foam being blended with an excipient and being provided as a convenient dosage form in Example 7 (para.0162).
The composition may be administered in any convenient form, such as a capsule. Any method or process for making a suitable dosage form may be employed wherein a mechanical device is employed to compress the foam into solid forms including capsules that utilize suitable binders and/or coatings that are known to those skilled in the art (para.0108).
The foams utilized are highly compressible open-celled polymeric foams which may be compacted to reduce the bulk of the foam substantially. After ingestion of the composition, the foam can re-expand in the GI tract to induce satiety, thereby reducing appetite. Water-soluble or enteric binders or adhesives may be useful for keeping the open-celled polymeric foam in a compressed state to facilitate processing into suitable dosage form such as the capsule. After administration of the composition, the foam can re-expand in the GI tract upon dissolution of the binder. This expansion may induce satiety in addition to facilitating fat sequestration by the foam (para.0109).
Hird’s Example 5 discloses filling a gelatin capsule with 5 mm cubes of HIPE foam from Example 1, Sample 2. The foam is compressed into the bottom of the capsule using a 7.1 mm diameter glass rod with a rounded end (reading on wherein the compressible architecture collapses under mechanical action). More HIPE foam cubes are added to the capsule and compressed successively until the capsule is filled with compressed foam (reading on a capsule containing a plurality of compressible absorbent matrix materials) (para.0160). As evidenced by paragraph 0055 and 0075 of the instant Specification, gelatin capsules are a type of capsule that dissolves in an acidic environment, such as the stomach.

	Hird does not appear to explicitly disclose wherein each of the compressible absorbent matrix materials include one or more openings coupled to an interior portion of each of the compressible absorbent matrix materials for trapping nearby food compounds in the user digestive tract. Alon is relied upon for this disclosure. The teachings of Alon are set forth herein below.

	Alon discloses devices for substantially reducing the caloric efficiency of the digestive tract by capturing food being digested in the stomach and/or anywhere else in the gastrointestinal (GI) tract, absorbing or encapsulating the captured food into multiple capturing members and moving such multiple capturing members containing the ingestible encapsulated food down the GI tract, practically out of reach of the GI absorption organs, thus excluding the entrapped ingredients from being involved in the digestion and/or absorption process. The device is designed for oral delivery. The system may be a capsule system, which is comprised of an external capsule that dissolves in accordance with a temporal or pH dependent preset. The device also comprises a shielding means for shielding the captured food ingredients inside the device (abstract; para.0018; Alon claim 1).
	Another objective is to provide a delivery system of the material via means of compressing the material so that it takes less space in the intake, and when the capsule, for example, opens up or dissolves, the individual particles of the material expand to accommodate the captured liquids (para.0021). 
	In an embodiment, the device is comprised of a capsule system for oral delivery. The capsule system is comprised of an external capsule made of gelatin, as an example. The capsule system is further comprised of an internal permeable bag having a structure such as meshed, woven, or fibers, made of disintegrable material such as gelatin, which bag contain expandable, super absorbent beads. The beads absorb fluids when it comes into fluidic content of the stomach, expanding partially or until they reach the absorption capacity limit. Optionally, the internal bag further contains a coating capsule, which dissolves at this time and coats the expandable beads to seal and protect them from disintegration or prevent leakage of entrapped liquid, throughout their journey of the GI tract (para.0022, 0050; Fig. 4a-4h). The beads are made of non-toxic and non-digestible material capable of absorbing fluids (para.0047).
In another embodiment, the external capsule (i.e. capsule containing the capturing members) contains folded mechanical structures, which open up to capture some of the stomach content and protects them from disintegration throughout their journey through and out of the GI tract (para.0024). 
	In practice, the pill is ingested, and the capsule dissolves at a temporal preset. Beads, which are now in contact with the content of the food being digested, absorbs caloric enriched liquid and swells. Next, the beads along with the content of the stomach are moved into the small intestine, where the entrapped content of the beads are practically not involved in the digestion and absorbing steps in the intestine. It is plausible to design the beads such that they will continue to absorb digested food in the small intestine (pra.0048). In another embodiment, the beads are pre-coated or pre-absorbed by a composition capable of forming at least a partial nutrient barrier on the small intestine. The composition helps further to reduce the absorption of food in case of leaking from the bead (para.0049).
	After the expandable beads fill out the space allowed by the internal bag, they press against the coating capsule(s). This triggers the rupture or dissolution of the coating capsule(s), which contains an agent that coats and seals all the expandable beads such that they and their content  remains untouched throughout their migration down the GI tract (para.0054). Once all the expanding beads are coated, the internal bag dissolve, all the expandable beads are free to move about the GI tract, and they are drained untouched through and out the GI tract (para.0055). Thus, the content of the expandable beads which contains ingested food remains untouched, is not digested and absorbed by the body, thus reducing the calorie efficiency of the meal (para.0056). 
	 The capsule may be filled up with a number of folded stent-like structures. When the external capsule dissolves, a force will cause the stents to open up. The force can be embedded in the structures, applied via external or internal spring or generated internally or externally via chemical reaction with the stomach content. While the stents open up inside the stomach, they will suck up some of the content into the stents. The stents are built such that they have entry holes through which the content is sucked up. Optionally, entry holes are equipped with a directional valve such that the stomach content can only enter into the stents but cannot escape. The size of the opened stents is designed to be able to travel through the GI tract. The stents are made of a substantially ingestible material and remain closed and untouched throughout their journey down and out of the GI tract.  The folded structures can also be polymer beads and the force applied to them before delivery to compress the beads substantially so that they open inside the GI tract to capture various liquids (para.0063; Fig. 7a).
	In another embodiment, the capsule is filled up with a number of folded structures. When the external capsule dissolves, the force embedded within the structures will cause the structures to open up. The force can be embedded in the structures, in the manufacturing process by taking a semi rigid structure and forcing it into a collapsed form by applying pressure. The kinetic energy stored in the structures will be used to restore the structures into their natural form once the capsule has opened up. This force is designed so that it can overcome the pressure inside the stomach. While structures open up inside the stomach, they will suck up some of the content into the structures. The structures are made up such that they have entry holes through which the content is sucked up. Optionally, entry holes are equipped with a directional valve such that the stomach content can only enter into the structures but cannot escape (para.0065).

	As discussed above, both Hird and Alon are directed to compositions, which are filled into a capsule and administered orally, intended to absorb material in the stomach in order to prevent the materials’ digestion and absorption. In light of Alon’s disclosure that their design of the capturing material is able to capture both food and liquids, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Hird and Alon and design Hird’s matrix material to have the shapes and features disclosed by Alon’s capturing material, in particular for Hird’s matrix material (open-celled compressible foam) to have Alon’s disclosed entry holes (thus resulting in at least one opening coupled to an interior portion of the open-celled foam) that allow for the capturing and entrapment of the food inside the structures. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only absorbing fluids and the smaller components of ingested material, but also to capture food, thus further contributing to reducing the calorie efficiency of the meal and improving weight control. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Hird and Alon disclose the use of  compressible, non-toxic and non-digestible absorbent material to capture stomach content to improve weight control, and both disclose materials and designs that are disclosed to be loaded into a capsule and delivered orally.
	With regards to the limitation in the instant claim 1, “one of more shielding materials disposed within the one or more interior spaces,” as discussed above, Hird discloses that the foams are additionally mixed with excipients and/or adjuvants, such as cellulose and its derivatives, cellulose acetate or ethyl cellulose, starch and its derivatives, gums, such as xanthan gum, karaya gum, gellan gum, or gum arabic; waxes such as paraffin wax or beeswax, carrageenan; and gelatin, and exemplifies the foam being blended with an excipient, which read on the “shielding materials” recited in the instant claims 1, 2, and 8. Because the aforementioned excipients and/or adjuvants are to be blended with the foams of the combined teachings of Hird and Alon discussed above, which are open-celled and have and have an opening that’s coupled to an interior portion of the foam, absent evidence to the contrary, the blending will necessarily result in the aforementioned excipient and/or adjuvant coating and getting inside (i.e. into the interior spaces) of the porous foam structure of the combined teachings of Hird and Alon discussed above.
	With regards to the compressed size of the compressed state of the compressible architecture of the matrix material, as discussed above in Hird’s Example 5, for example, Hird discloses filling a gelatin capsule with cubes of HIPE foam by compressing them into the capsule with a glass rod and adding more foam cubes and compressing successively until the capsule is filled with the compressed foam. Furthermore, Hird also discloses that the more compressed the foam upon ingestion, the greater the subsequent volume of expansion the foam is in the GI tract and the greater the efficacy in terms of sequestering capacity for a given volume of ingested material. Thus, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the compressed size of the foam by adjusting the amount of force applied to compress the foam into the capsules in order to fit the desired amount of foam in the capsule and in order to optimize the sequestering capacity of the foams.
With regards to the instant claim 17, although Hird and Alon do not appear to explicitly disclose wherein the matrix material includes twisted shapes which untwist when the cell walls expand, as discussed above, Hird discloses that the more compressed the foam upon ingestion, the greater the subsequent volume of expansion the foam is in the GI tract and the greater the efficacy in terms of sequestering capacity for a given volume of ingested material. A high degree of compressibility allows a reduction in bulk and facilitates ingestion to provide a convenient dosage regiments. Further, as discussed above, Alon discloses that the force embedded within the structures will cause the structures to open up. The force can be embedded in the structures, in the manufacturing process by taking a semi rigid structure and forcing it into a collapsed form by applying pressure. The kinetic energy stored in the structures will be used to restore the structures into their natural form once the capsule has opened up. This force is designed so that it can overcome the pressure inside the stomach. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the way the matrix material of the combined teachings of Hird and Alon discussed above is compressed to introduce a high degree of compressibility and kinetic energy stored in the foams, by for example, compressing the foams with a twisting motion to obtain more compression of the matrix material which would then untwist as the foam expands, in order to obtain the advantage of optimizing and improving the efficacy of the matrix material’s ability to sequester ingested materials. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the foam matrix material of the combined teachings of Hird and Alon discussed above is flexible and compressible, and such material is known in the art to be able to be twisted.
With regards to the shape and size of the plurality of compressible absorbent matrix materials contained within the capsule, as discussed above, Hird discloses that the foam may be milled, ground, or otherwise comminuted into particles of the desired size and shape, and Alon discloses different shapes and sizes their capturing material may take form of (e.g. beads, stents, discs). Furthermore, in Hird's Example 1, among the type of communition Hird exemplifies is the form of ground particulates. When making the HIPE foam in the shape of ground particulates, Hird discloses that approximately 2 grams of the dried foam are placed in a kitchen blender with water, and the contents are ground for sufficient time to provide a thick slurry comprising foam particles smaller than about 1 mm diameter. The slurry is then ultimately dried. Because the foam was ground using a non-precision cutting instrument, absent evidence to the contrary, not all of the particulates will be of the same size and shape. Thus, loading capsules with the matrix materials, each having a different shape and size is encompassed by Hird. In light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious to load capsules having matrix materials, each having a different shape and size. One of ordinary skill in the art would have been motivated to do so in order to more efficiently occupy the space inside the capsule and optimize the amount of material that may be fit into the capsule. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Hird and Alon disclose that the matrix material may be formed into different shapes and sizes, and Hird exemplifies the filling of capsules with a mix of matrix materials having different shapes and sizes.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hird et al. (Hird) (US 2003/0072804 A1; of record), Alon et al. (Alon) (US 2008/0089933 A1; of record) as applied to claims 1-10, 12, 14, 16, and 17 as set forth above, further in view of Schwab (US 2010/0291197 A1; of record).
Applicant's claims are set forth above and incorporated herein. Applicant further claims wherein the capsule includes polylactic acids that resists temperatures as high as 190 degrees centigrade.

The teachings of Hird and Alon and the motivation for their combination as they apply to claims 1-10, 12, 14, 16, and 17 are set forth above and incorporated herein.

The combined teachings of Hird and Alon does not appear to explicitly disclose wherein the capsule includes polylactic acid. Schwab is relied upon for this disclosure. The teaching of Schwab are set forth herein below.

Schwab is relied upon for the disclosure of materials known to be used to make pharmaceutical capsules. Schwab discloses that both gelatin and polylactic acid are polymeric material known to be used to for the shell material of capsules (abstract, para.0043, 0044, 0047).

As discussed above, the matrix material of the combined teachings of Hird and Alon are filled into capsules, exemplifying the use of gelatin capsules. In light of Schwab's disclosure that polylactic acid, like gelatin, is known to be used to make pharmaceutical capsules, it would have been obvious to one of ordinary skill in the art to try capsules made of polylactic acid in lieu of gelatin capsules in the device of the combined teachings of Hird and Alon discussed above as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because polylactic acid, like gelatin, is known to be used to form pharmaceutical capsules for oral administration.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant’s arguments filed March 22, 2022 have been considered but are not found persuasive.
(2) Applicant argues that amended claim 1 is not concerned with valves, but rather, recites that one or more spaces located on the interior portion of each of the compressible absorbent matrix includes one or more shielding materials therein, and it is that shielding material that prevents the trapped compounds from leaving the interior portion of the matrix.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As discussed above, the teachings of Hird and Alon were combined to arrive at the structure of the instant claim 1. In particular regarding the compressible absorbent matrix material component of claim 1, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Hird and Alon and design Hird’s matrix material to have the shapes and features disclosed by Alon’s capturing material, in particular for Hird’s matrix material (open-celled compressible foam) to have Alon’s disclosed entry holes (thus resulting in at least one opening coupled to an interior portion of the open-celled foam) that allow for the capturing and entrapment of the food inside the structures. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only absorbing fluids and the smaller components of ingested material, but also to capture food, thus further contributing to reducing the calorie efficiency of the meal and improving weight control.
With regards to the limitation in the instant claim 1, “one of more shielding materials disposed within the one or more interior spaces,” as discussed above, Hird discloses that the foams are additionally mixed with excipients and/or adjuvants, such as cellulose and its derivatives, cellulose acetate or ethyl cellulose, starch and its derivatives, gums, such as xanthan gum, karaya gum, gellan gum, or gum arabic; waxes such as paraffin wax or beeswax, carrageenan, and gelatin, and exemplifies the foam being blended with an excipient, which read on the “shielding materials” recited in the instant claims 1, 2, and 8. Because the aforementioned excipients and/or adjuvants are to be blended with the foams of the combined teachings of Hird and Alon discussed above, which are open-celled and have and have an opening that’s coupled to an interior portion of the foam, absent evidence to the contrary, the blending will necessarily result in the aforementioned excipient and/or adjuvant coating and getting inside (i.e. into the interior spaces) of the porous foam structure of the combined teachings of Hird and Alon discussed above.
Although neither Hird nor Alon appear to explicitly disclose that the “shielding material” prevents compounds from leaving the interior portion of the matrix, a recitation of the intended use, preventing compounds from leaving the interior portion of the matrix in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Note: MPEP 2111.02 [R-3]. In the instant case, there appears to be no structural difference between, for example, the gums disclose in Hird and the instant claimed gums. Thus, absent evidence to the contrary, Hird’s excipients and/or adjuvants discussed above, such as gums, are also capable of performing the claimed intended use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,722,066 (USPN 066) and Hird et al. (Hird) (US 2003/0072804 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim similar devices for absorbing and retaining digested materials in the stomach or sequestering nutrients or compounds from absorption in the digestive tract (preamble of USPN 066 and claim 16 of USPN 066), which would ultimately prevent the absorption of said materials, wherein the devices comprise one or more members of a compressible absorbent matrix material having a configuration that is packed into (i.e. encapsulated by) a compressed delivery vehicle (e.g. capsule), wherein the absorbent matrix material forms a sponge architecture, including a plurality of cells defined by cell walls, and wherein one or more sealing compounds are contained in the cell walls (reading on being associated with the plurality of the cell walls). As evidenced by USPN 066’s claim 16, the device, like the device claimed in the instant claim 1, is ingestible. With regards to the instant claim 14, as discussed above, the claimed device of USPN 066 claims absorbing and retaining digesting material in the stomach and a method for sequestering nutrients or compounds from absorption in the digestive tract comprising ingesting the device of USPN 066's claim 1. USPN 066’s specification is relied upon for the disclosure of the scope of what compounds are suitable for absorption by USPN 066’s claimed device. USPN 066 discloses that alcohol and toxins are among the compounds to be absorbed by the device, i.e. sequestered from absorption in the digestive tract (col.2, lines 32-36). Consequently, it would have prima facie obvious to select compounds disclosed as being suitable by USPN 066 for absorption, such as toxins or alcohol, as the compound to be absorbed by the absorbent matrix material of USPN 066 with a reasonable expectation of success. It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
Furthermore, as evidenced by USPN 066’s claim 4, the absorbent matrix material comprises one or more interior voids in communication with an exterior.
USPN 066 does not appear to explicitly claim one or more shielding materials disposed within the one or more interior spaces. Hird is relied upon for this disclosure. The teachings of Hird are set forth above and incorporated herein. 
Hird and the claims of USPN 066 are directed to compositions, which are filled into a capsule and administered orally, intended to absorb material in the stomach in order to prevent the materials’ digestion and absorption. As discussed above, Hird discloses that the compressible foams are additionally mixed with excipients and/or adjuvants, such as cellulose and its derivatives, cellulose acetate or ethyl cellulose, starch and its derivatives, gums, such as xanthan gum, karaya gum, gellan gum, or gum arabic; waxes such as paraffin wax or beeswax, carrageenan; and gelatin, and exemplifies the foam being blended with an excipient, which read on the “shielding materials” recited in the instant claims 1, 2, and 8. One of ordinary skill in the art would have found it prima facie obvious and would have been motivated to mix USPN 066’s compressible absorbent matrix with Hird’s excipients and/or adjuvants in order to improve the dosage form and/or the processing of the dosage form. Because the aforementioned excipients and/or adjuvants are to be blended with the compressible absorbent matrix, which comprises one or more interior voids in communication with an exterior, absent evidence to the contrary, the blending will necessarily result in the aforementioned excipient and/or adjuvant coating and getting inside (i.e. into the interior spaces) of USPN 066’s claims compressible absorbent matrix.
The remaining dependent claims of the instant application and USPN 066 recite the same or substantially similar and overlapping limitations.

Claims 1-10, 12-14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,320,715 (USPN 715), Hird et al. (Hird) (US 2003/0072804 A1; of record), and Alon et al. (Alon) (US 2008/0089933 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim similar devices for absorbing and retaining digested materials in the stomach or sequestering nutrients or compounds from absorption in the digestive tract (preamble of USPN 715 and claim 10 of USPN 715), which would ultimately prevent the absorption of said materials, wherein the devices comprise one or more members of a compressible absorbent matrix material having a configuration that is packed into (i.e. encapsulated by) a compressed delivery vehicle (e.g. capsule), wherein the absorbent matrix material forms a sponge architecture, including a plurality of cells defined by cell walls, and wherein one or more sealing compounds are contained in the cell walls (reading on being associated with the plurality of the cell walls). As evidenced by USPN 715’s specification, gums, fibers, and hydrogels may be the sealing compound (col.7, lines 26-38). 
It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
USPN 715 does not appear to explicitly claim wherein each of the compressible absorbent matrix materials include one or more openings coupled to an interior portion of each of the compressible absorbent matrix materials for trapping nearby food compounds in the user digestive tract, and one or more shielding materials disposed within the one or more interior spaces. Hird and Alon are relied upon for these disclosures. Their teachings are set forth above and incorporated herein.
As discussed above, USPN 715, Hird, and Alon are directed to compositions, which are filled into a capsule and administered orally, intended to absorb material in the stomach in order to prevent the materials’ digestion and absorption. In light of Alon’s disclosure that their design of the capturing material is able to capture both food and liquids, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the claims of USPN 715 and the teachings of Alon and design USPN 715’s matrix material to have the shapes and features disclosed by Alon’s capturing material, in particular for USPN 715’s matrix material to have Alon’s disclosed entry holes (thus resulting in at least one opening coupled to an interior portion of the matrix material) that allow for the capturing and entrapment of the food inside the structures. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only absorbing fluids and the smaller components of ingested material, but also to capture food, thus further contributing to reducing the calorie efficiency of the meal and improving weight control. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both USPN 715 and Alon disclose the use of  compressible, non-toxic and non-digestible absorbent material to capture stomach content to improve weight control, and both disclose materials and designs that are disclosed to be loaded into a capsule and delivered orally.
With regards to the limitation, “one of more shielding materials disposed within the one or more interior spaces,” as discussed above, Hird discloses that the compressible foams are additionally mixed with excipients and/or adjuvants, such as cellulose and its derivatives, cellulose acetate or ethyl cellulose, starch and its derivatives, gums, such as xanthan gum, karaya gum, gellan gum, or gum arabic; waxes such as paraffin wax or beeswax, carrageenan; and gelatin, and exemplifies the foam being blended with an excipient, which read on the “shielding materials” recited in the instant claims 1, 2, and 8. One of ordinary skill in the art would have found it prima facie obvious and would have been motivated to mix the compressible absorbent matrix of the combined teachings of USPN 715 and Alon discussed above with Hird’s excipients and/or adjuvants in order to improve the dosage form and/or the processing of the dosage form. Because the aforementioned excipients and/or adjuvants are to be blended with the compressible absorbent matrix, which comprises one or more interior voids in communication with an exterior, absent evidence to the contrary, the blending will necessarily result in the aforementioned excipient and/or adjuvant coating and getting inside (i.e. into the interior spaces) of the compressible absorbent matrix of the combined teachings of USPN 715 and Alon.
The remaining claims of the instant application and USPN 715 recite the same or substantially similar and overlapping limitations.

Claim 1-10, 12-14, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 11, 15, 16, 22-24 of copending Application No. 13/841,138 (Copending 138) in view of Hird et al. (Hird) (US 2003/0072804 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim similar devices for absorbing and substantially retaining digested material in the stomach or sequestering nutrients or compounds from absorption in the digestive tract (Copending 138), which would ultimately prevent the absorption of the aforementioned nutrients or compounds, wherein the devices a capsule that houses a plurality of compressible absorbent matrix material, wherein the compressed state of the matrix material has a volume less than 50% of the volume of the matrix material in the original state. As evidenced by Copending 138’s claim 22, the device, like the device claimed in the instant claim 1, is ingestible.
With regards to the fluids/material associated with the plurality of cell walls in the instant claims, Copending 138’s dependent claim 11 recites that the device may further comprise one or more additional compounds, including gums, which as evidenced by the instant claim 2, reads on a fluid/material that may be associated with the plurality of cell walls of the matrix material. Because Copending 138’s claim 11 recites that the matrix material includes the gums, it reads on the gums being associated with the cell walls of the matrix material.
With regards to the instant claim 14, as discussed above, the claimed device of Copending 138 claims absorbing and retaining digesting material in the stomach and a method for sequestering nutrients or compounds from absorption in the digestive tract comprising ingesting the device of Copending 138's claim 1. Copending 138’s specification is further relied upon for the disclosure of the scope of what compounds are suitable for absorption by Copending 138's claimed device. Copending 138 discloses that alcohol and toxins are among the compounds to be absorbed by the device, i.e. sequestered from absorption in the digestive tract (para.009). Consequently, it would have prima facie obvious to select compounds disclosed as being suitable by Copending 138 for absorption, such as toxins or alcohol, as the compound to be absorbed by the absorbent matrix material of Copending 138 with a reasonable expectation of success.
It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With regards to the architecture of the claimed device of Copending 138, Copending 138’s claim 3 discloses that the matrix material, which has a sponge architecture including a plurality of cells defined by cell walls, is a tube having one or more predefined holes along the main axis of the tube, thus reading on the absorbent matrix material comprising one or more interior voids in communication with an exterior.
Copending 138 does not appear to explicitly claim one or more shielding materials disposed within the one or more interior spaces. Hird is relied upon for this disclosure. The teachings of Hird are set forth above and incorporated herein. 
Hird and the claims of Copending 138 are directed to compositions, which are filled into a capsule and administered orally, intended to absorb material in the stomach in order to prevent the materials’ digestion and absorption. As discussed above, Hird discloses that the compressible foams are additionally mixed with excipients and/or adjuvants, such as cellulose and its derivatives, cellulose acetate or ethyl cellulose, starch and its derivatives, gums, such as xanthan gum, karaya gum, gellan gum, or gum arabic; waxes such as paraffin wax or beeswax, carrageenan; and gelatin, and exemplifies the foam being blended with an excipient, which read on the “shielding materials” recited in the instant claims 1, 2, and 8. One of ordinary skill in the art would have found it prima facie obvious and would have been motivated to mix Copending 138’s compressible absorbent matrix with Hird’s excipients and/or adjuvants in order to improve the dosage form and/or the processing of the dosage form. Because the aforementioned excipients and/or adjuvants are to be blended with the compressible absorbent matrix, which comprises one or more interior voids in communication with an exterior, absent evidence to the contrary, the blending will necessarily result in the aforementioned excipient and/or adjuvant coating and getting inside (i.e. into the interior spaces) of Copending 138’s claims compressible absorbent matrix.
The remaining claims of the instant application and Copending 138 recite the same or substantially similar and overlapping limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. Applicant argues that as the independent claims of the present application have been amended, the above nonstatutory double patenting rejections may no longer be applicable.
Examiner respectfully disagrees with the traversal argument. The above nonstatutory double patenting rejections and provisional nonstatutory double patenting rejection are applicable for the reasons set forth in the rejections set forth above, as each of the patent or copending application in light of Hird or Hird and Alon fairly suggest devices comprising matrix material having a compressible sponge architecture as claimed in the instant claims.
Conclusion
Claims 1-14, 16, and 17 are rejected. No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616